Citation Nr: 0416970	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-15 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for an anxiety 
disorder.  

4.  Entitlement to a disability rating in excess of 30 
percent for a mood disorder.  

5.  Entitlement to service connection for a disorder 
manifested by abdominal cramps.  

6.  Entitlement to service connection for a disorder 
manifested by difficulty in concentrating.  

7.  Entitlement to service connection for a disorder 
manifested by the inability to grasp repetitive material.  

8.  Entitlement to a disability rating in excess of 30 
percent for renal disease due to systemic lupus 
erythematosus, status post kidney transplant.  

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
December 1983.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Regional 
Office (RO).  The veteran filed notices of disagreement with 
that rating decision in January 2002 and February 2002.  
After receiving a statement of the case in July 2002, the 
veteran perfected her appeal to the Board by timely filing a 
substantive appeal in September 2002.  

As will be explained below, the issues of entitlement to a 
disability rating in excess of 30 percent for renal disease 
due to systemic lupus erythematosus, status post kidney 
transplant, and to a total disability rating based on 
individual unemployability due to service-connected 
disabilities are remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you if 
further action is required on your part.  

The Board notes that medical evidence in the claims file 
indicates that in August 1995 the veteran underwent a partial 
colectomy due to colon cancer.  A VA physician opined in 
September 1996 that the colon cancer was probably secondary 
to immune suppression treatment related to an April 1993 
kidney transplant.  The issue of secondary service connection 
for colon cancer is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran is shown to have hypertension that is 
etiologically related to her service-connected renal disease.  

2.  The veteran is shown to have hepatitis C that is 
etiologically related to her service-connected renal disease.   

3.  The veteran is shown to have an anxiety disorder that is 
etiologically related to her service-connected renal disease.  

4.  The veteran's mood disorder is productive of mild to 
moderate occupational and social impairment, and a flattened 
affect, some impairment in judgment, and anxious mood that 
results in occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, without evidence of circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short- and 
long-term; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

5.  The veteran's abdominal cramps are a symptom and are not 
shown to be a disorder or disease for which service 
connection may be granted under the laws and regulations 
governing the award of VA monetary benefits.  

6.  The veteran's lack of concentration is a symptom and is 
not shown to be a disorder or disease for which service 
connection may be granted under the laws and regulations 
governing the award of VA monetary benefits.  

7.  The veteran's inability to grasp repetitive material is a 
symptom and is not shown to be a disorder or disease for 
which service connection may be granted under the laws and 
regulations governing the award of VA monetary benefits.  


CONCLUSIONS OF LAW

1.  The veteran's hypertension is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2003).  

2.  The veteran's hepatitis C is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2003).  

3.  The veteran's anxiety disorder is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2003).  

4.  A rating greater than 30 percent for mood disorder is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Code 9435 (2003).  

5.  Service connection for abdominal cramps is not warranted.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303(d) 
(2003).  

6.  Service connection for a lack of concentration is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303(d) (2003).  

7.  Service connection for an inability to grasp repetitive 
material is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303(d) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  

In its decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veteran 
Claims' (Court) held, in part, that a notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was provided notice in June 2001 regarding what 
information and evidence is needed to substantiate her 
claims, as well as what information and evidence must be 
submitted by her and what information and evidence will be 
obtained by VA.  Such notice was prior to a November 2001 
rating decision that initially denied the claims.  Therefore, 
because the required notice in this case was provided to the 
veteran prior to the initial AOJ adjudication denying her 
claims, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  

In addition, in Pelegrini, the Court held, in part, that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the notice letter that was provided to 
the veteran does not contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to her claims.  
She was informed in the July 2002 statement of the case of 
the need to submit any and all evidence she had that would 
assist VA in properly adjudicating her claims.  

All the law requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a sufficient notice 
has been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Regarding the duty to assist, all relevant VA and private 
medical records have been obtained and associated with the 
claims file.  Additionally, the reports of VA psychiatric and 
genitourinary examinations performed in February 2001 and 
April 2001, respectively, as well as July 2001 VA psychiatric 
and medical examination reports, have been associated with 
the claims file.  Under these circumstances, it is apparent 
that no additional evidentiary development is warranted since 
the file contains the relevant medical records and 
comprehensive information regarding the veteran's claims.  
Therefore, the Board finds that VA's duty to assist the 
veteran has been fully accomplished.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and hypertension becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

I.  Hypertension

The veteran contends that her service-connected renal disease 
due to systemic lupus erythematosus, status post kidney 
transplant, resulted in the development of hypertension.  

Service medical records do not show any complaint, finding, 
or treatment of hypertension, nor do those records reveal the 
manifestation of several elevated blood pressure readings 
that would suggest the presence of hypertension.  

Medical records from a military medical facility, dated from 
1985 to 1990, indicated that the veteran had hypertension 
that was related to her renal disease due to systemic lupus 
erythematosus.  A March 1987 record reported that she had 
experienced hypertension since 1984 and was taking Lasix.  A 
January 1990 record diagnosed systemic lupus erythematosus 
with hypertension and renal disease.  A February 1990 medical 
record noted that the veteran had experienced hypertension 
for six years.  

In an April 1992 statement that discussed the veteran's 
medical history and her initial treatment on hemodialysis, a 
VA physician indicated that she had end-stage renal disease 
secondary to lupus nephropathy with hypertension.  

An August 1996 VA medical examination diagnosed hypertension 
secondary to systemic lupus erythematosus with chronic renal 
disease.  

While hypertension was not shown in service or confirmed 
within the first year after the veteran's discharge from 
service, the Board finds that the evidence establishes that 
her hypertension was caused by her service-connected renal 
disease due to systemic lupus erythematosus, status post 
kidney transplant.  Because the hypertension is proximately 
due to a service-connected disability, secondary service 
connection is warranted for hypertension.  

II.  Hepatitis C

The veteran claims that she has hepatitis C that is related 
to her service-connected renal disease due to systemic lupus 
erythematosus, status post kidney transplant.  

Service medical records do not show any complaint, findings, 
or treatment of hepatitis C.  The initial manifestation of 
hepatitis C is shown to have been several years after 
service.  

The medical evidence reveals that the veteran acquired 
systemic lupus erythematosus in service that led to 
postservice development of renal insufficiency which 
progressed to end-stage renal disease that required 
hemodialysis from February 1992 up to April 1993, at which 
time the veteran underwent a kidney transplant.  

In Training Letter 01-02, Hepatitis C Review, (April 17, 
2000), VA's Compensation and Pension Service identified 
hemodialysis as a medically recognized risk factor for the 
development of hepatitis C.  

Review of the claims file does not reveal evidence that the 
veteran had any of the other medically recognized risk 
factors enumerated by VA's Compensation and Pension Service, 
which were the following: transfusion of blood or blood 
product before 1992; organ transplant before 1992; tattoos; 
body piercing; intravenous drug use (due to shared 
instruments); high-risk sexual activity (risk is relatively 
low); intranasal cocaine (due to shared instruments); 
accidental exposure to blood products in health care workers 
or combat medic or corpsman by percutaneous (through the 
skin) exposure or on mucous membrane; and other direct 
percutaneous exposure to blood such as by acupuncture with 
non-sterile needles and sharing of toothbrushes or shaving 
razors.  

In the absence of evidence indicating that the veteran was 
exposed to other medically recognized risk factors for the 
development of hepatitis C, the Board has determined that 
there is an approximate balance between the positive and 
negative evidence with regard to her claim for secondary 
service connection for hepatitis C.  Her hemodialysis 
treatment for thirteen months in 1992 and 1993 provided a 
medically recognized risk factor for the development of 
hepatitis C.  Because a veteran is extended the benefit of 
the doubt when the evidence is in equipoise, under 
38 U.S.C.A. § 5107, the Board finds that service connection 
is warranted for hepatitis C as being caused by the veteran's 
service-connected renal disease.  

III.  Anxiety Disorder

The veteran asserts that she has an anxiety disorder that has 
developed as a result of her service-connected renal disease 
due to systemic lupus erythematosus, status post kidney 
transplant.  

Service medical records show no complaint, finding, or 
treatment of an anxiety disorder.  

A report of VA hospitalization in January 1992 noted that the 
veteran had a history of anxiety disorder.  

A November 1996 VA psychiatric examination report noted that 
the veteran had a history of multiple psychiatric diagnoses, 
including obsessive-compulsive disorder, panic disorder, 
major depressive disorder, and anxiety disorder, and that she 
had no history of psychiatric disorders prior to her 
diagnosis of lupus.  She was described as having a somewhat 
depressed and anxious mood with a mood congruent affect.  The 
diagnoses were mood disorder secondary to lupus, depressed; 
psychotic disorder secondary to lupus, depressed; and anxiety 
disorder secondary to lupus.  The examiner stated that the 
association between lupus and anxiety and psychotic disorders 
was well known, and that it seemed quite clear that the 
veteran's current anxiety, depression, and psychotic 
disorders were all associated with her lupus and renal 
failure.  

A July 2001 VA psychiatric examination report indicated that 
the veteran's mood appeared to be mildly anxious.  The 
diagnoses were mood and psychotic disorder due to lupus and 
also what appears to be an anxiety disorder.  The examiner 
stated that the veteran exhibited moderate symptoms 
associated with her mood and psychiatric disorders and her 
anxiety disorder.  

Although the veteran is already service-connected for mood 
disorder and the evaluation of impairment due to her mood 
disorder and an anxiety disorder would appear to overlap, two 
VA examinations have indicated that she also has an anxiety 
disorder that is related to her lupus.  After evaluating the 
evidence, the Board has determined that there is an 
approximate balance between the positive and negative 
evidence with regard to the claim for service connection for 
an anxiety disorder.  Because a veteran is extended the 
benefit of the doubt when the evidence is in equipoise, under 
38 U.S.C.A. § 5107, the Board finds that service connection 
is warranted for anxiety disorder.  



IV.  Mood Disorder

The veteran contends that her mood disorder is more severely 
disabling than currently evaluated; thereby warranting a 
higher rating.  

The veteran was hospitalized at a VA medical facility in 
October and November 1996 for psychiatric evaluation and 
treatment.  Reference was made to her initial hospitalization 
for a psychotic episode in 1992, secondary to kidney failure, 
when she was violent, paranoid, and hearing voices.  The 
discharge diagnoses were psychotic disorder, not otherwise 
specified, and obsessive personality disorder.  

The report of the November 1996 VA psychiatric examination 
outlined the veteran's history of psychiatric problems, 
including depression, anxiety, and psychotic thoughts, since 
the early 1990s.  The veteran indicated to the examiner that 
she had begun having thoughts of wanting to kill her husband 
three weeks before, along with hearing voices again telling 
her that she was Satan, which had led to her second, 
subsequent, psychiatric hospitalization.  She stated that she 
felt her anxiety and depression were now under reasonable 
control since being on a new antipsychotic medication, but 
she admitted to still hearing voices, although not as 
frequently.  The examiner noted that the veteran was alert, 
oriented, pleasant, and cooperative.  Her mood was somewhat 
depressed and anxious with a mood congruent affect.  Speech 
was slow and soft.  Facial expression was sad.  There was no 
psychomotor agitation or retardation.  Thought processes were 
logical and goal directed.  Thought content included some 
auditory hallucinations but no visual hallucinations.  There 
was some grandiosity in the recent past along with recent 
homicidal and suicidal ideation.  Memory was fair to good for 
immediate, recent, and remote events.  The veteran was able, 
with some effort, to concentrate well enough to spell 
"table" backwards and interpret a proverb.  Her 
intelligence was estimated to be in the above-average range, 
and she had good insight into her current condition.  The 
diagnoses were mood disorder due to lupus, depressed; 
psychotic disorder due to lupus, depressed; and anxiety 
disorder due to lupus.  Global assessment of functioning 
(GAF) was 55, which was noted as indicating that the veteran 
continued to have moderate to serious symptoms.  

The examiner at the November 1996 VA psychiatric examination 
stated that the association between lupus and anxiety and 
psychotic disorders, particularly with treatment with steroid 
medications such as Prednisone, was a well-known fact, and 
that it seemed quite clear that the veteran's current 
anxiety, depression, and psychotic disorders were all 
associated with her lupus and renal failure that necessitate 
careful management.  The examiner reported that she felt the 
veteran was still exhibiting some moderate symptoms since her 
recent discharge from the hospital where she was psychotic 
and homicidal, along with having a depressed mood.  The 
examiner also estimated that the veteran's psychotic or 
social adaptability and interaction with others were quite 
limited and that even with treatment there was moderate 
difficulty in industrial adaptability, flexibility, 
reliability, and efficiency, due to the stress associated 
with her illnesses.  The examiner opined that the veteran's 
level of disability was in the considerable range due to her 
mental disorders that could fluctuate, given treatment.  The 
veteran was considered able to handle her own funds.  

At a February 1999 VA psychiatric examination, the veteran 
indicated that she had been doing well on medication.  She 
stated that she continued to have occasional thoughts about 
wanting to kill her husband and herself, particularly when 
stressed, but prayed and talked to herself to help those 
thoughts go away.  She reported that she had continued in 
treatment at the Mental Hygiene Clinic and was taking an 
anti-anxiety agent, an antidepressant, and an antipsychotic.  
She stated that she had worked in the finance section of the 
Department of Labor from March through December of the past 
year, which had helped to keep her mind busy and off things.  
She admitted that it was stressful at times but that she had 
tended to get along with people at her job.  She indicated 
that that she had stopped work to go back to school, and was 
currently studying nutrition science at South Carolina State 
University.  She stated that she would exercise some and 
attended church on Sundays.  She denied feeling particularly 
depressed and indicated that she was sleeping and eating 
well.  She reported having thoughts of wanting to hurt 
herself and others, and at times hearing voices, but not on 
the constant basis of the past.  She denied any drug or 
alcohol use.  It was noted that she had been married for 16 
years and had no children.  

Mental status evaluation at the February 1999 VA psychiatric 
examination revealed that the veteran was alert, oriented, 
and cooperative.  Her mood was considered to be "good" with 
a somewhat flattened affect.  Speech was a regular rate and 
rhythm.  There was no psychomotor agitation or retardation.  
Facial expression was somewhat neutral with good eye contact.  
Thought processes were slowed but goal directed.  Thought 
content was devoid of any current auditory or visual 
hallucinations, although the veteran reported experiencing 
auditory hallucinations at times.  There was no evidence of 
any delusional material.  She denied any current homicidal or 
suicidal ideation, but stated she would experience such 
thoughts at times.  Memory was fair for immediate, recent, 
and remote events.  She was able to concentrate well enough 
to spell house backwards and interpret a proverb.  Her 
intelligence was estimated to be in the average range, and 
she had partial insight into her current condition.  The 
diagnosis was mood disorder due to lupus and psychotic 
disorder due to lupus.  GAF was 60.  The examiner, who had 
also performed the November 1996 VA psychiatric examination, 
stated that the veteran had improved somewhat since the last 
examination, in that she had been able to function to the 
point of returning to work the previous year and was now 
going to school.  The examiner noted that the veteran 
continued under a significant amount of medications, which 
decreased her efficiency and made her likely to decompensate 
again under stressful conditions.  The examiner opined that 
the veteran's social adaptability and interactions with 
others, as well as her flexibility, reliability, and 
efficiency in an industrial setting, were mildly to 
moderately impaired.  The examiner estimated that the veteran 
had a definite level of disability that might be increased 
significantly by stress.  She was considered able to handle 
her own funds.  

At a March 2001 VA psychiatric examination, the veteran 
reported that she had been working for VA in Medical Records 
since November of 2000, filling requests for files for 
clinics.  She indicated that the job had been going pretty 
well generally.  She stated that she and her husband had been 
married for 17 years and got along well, although they had 
some financial problems.  They had no children.  She reported 
that she had approximately six friends that she saw on a 
regular basis, and that she would spend her spare time 
reading magazines on weight loss, watching movies with her 
husband, exercising (about five times a week), and watching 
television.  She denied using addictive substances.  
She reported that her medications, which had improved her 
depressive symptoms, slowed her down.  She indicated that she 
had anxieties sometimes on the job when things were stressful 
and sometimes when things were not really that stressful.  
She reported that every few weeks she would get a feeling at 
work of being "spaced out."  

Mental status evaluation at the March 2001 VA psychiatric 
examination revealed that the veteran was alert, oriented, 
attentive, and cooperative, and that she appeared her stated 
age.  Mood appeared good.  Affect was flattened.  Speech was 
a regular rate and rhythm.  There was no evidence of 
psychomotor agitation or retardation.  Eye contact was fair.  
Thought process was logical and coherent, and thought content 
was devoid of any current auditory or visual hallucinations, 
although she reported having experienced an auditory 
hallucination about a month before that told her she was 
dumb.  It was noted that she had a history of psychotic 
symptoms in the past.  There was no current evidence of 
delusional material, and she denied any current suicidal or 
homicidal ideation.  Memory was intact for immediate, recent, 
and remote events.  She was able to concentrate well enough 
to spell world backwards and was able to interpret a proverb.  
Her intelligence was estimated to be in the average range, 
and she was considered to have partial insight into her 
current condition.  The diagnosis was mood disorder due to 
lupus and psychotic disorder due to lupus.  GAF was 60.  

The examiner stated that the veteran was currently exhibiting 
mild to moderate symptoms associated with her mood disorder, 
and that she was having problems with concentration and 
difficulty grasping new information at work, intrusive 
thoughts at times about what would happen if her husband 
died, and occasional thoughts of killing him, although she 
said she did not want to act those thoughts.  The veteran's 
social adaptability and interactions with others, and  her 
ability to maintain employment and perform job duties in a 
reliable, flexible, and efficient manner, were considered to 
be mildly impaired.  The examiner opined that the veteran had 
mild to definite disability that could worsen with 
significant stress, but that she currently appeared to be 
able to sustain relationships and her job without much 
difficulty and to be capable of handling her own funds.  

The veteran's most recent VA psychiatric examination was 
performed in July 2001. She reported that since her last 
examination she had lost her filing job at the VA Hospital 
because she had missed a lot of work as a result of doctor's 
appointments and having to call in sick when she had cramps 
for two weeks before her menstrual period.  She indicated 
that she typically saw her treating psychiatrist once every 
six months and was scheduled to see him next month.  She 
stated that she and her husband of 18 years usually get along 
well, but that they had been having sexual problems since her 
diagnosis of hepatitis C, which made her wonder if he was not 
afraid to have sex with her, and that they were having 
financial problems that had caused some stress in their 
relationship.  She said she had approximately six friends, 
one of which she saw on a weekly basis, and the others with 
whom she talked on the phone on a monthly basis.  She 
reported that in her spare time she watched television, read, 
did laundry, and talked on the phone.  She denied using 
alcohol or drugs and a history of legal problems.  She 
indicated that she would feel depressed sometimes, but later 
clarified that she would get depressed on Sundays in 
anticipation of the bill collectors beginning to call again 
on Monday.  She reported that approximately twice a month, 
including previously at work when things got stressful, she 
would experience some brief anxiety, shortness of breath, 
light-headedness, and a feeling that she was in another 
world.  She stated that the anxiety was not at the level of 
the panic attacks she used to experience, and that she could 
usually work her way through the anxiety.  She indicated that 
she had some trouble grasping information and that sometimes 
she had obsessive thoughts of killing her husband, which 
troubled her because she had no intention of acting on such 
thoughts and did not want to harm him in any way.  

Mental status evaluation revealed that the veteran was alert, 
oriented, attentive, and cooperative, and that she appeared 
her stated age.  Her mood appeared mildly anxious, and her 
affect was flat.  Her speech was a regular rate and rhythm, 
and there was no evidence of psychomotor agitation or 
retardation.  Her eye contact was good.  Her thought process 
was logical and coherent, and her thought content was devoid 
of any current auditory or visual hallucinations.  She 
indicated that about twice a month she would hear voices 
telling her that she was lazy and was going to lose her mind.  
There was no evidence of delusional content, and she denied 
any current suicidal or homicidal ideation.  Her memory was 
intact for immediate, recent, and remote events.  She was 
able to concentrate well enough to spell world backwards and 
to interpret a proverb.  It was felt that she had average 
intelligence and that she had partial insight into her 
current condition.  The diagnoses were mood and psychotic 
disorder due to lupus and also what appeared to be an anxiety 
disorder, not otherwise specified, with some obsessive-
compulsive traits.  GAF was 56.  The examiner stated that the 
veteran appears to be exhibit moderate symptoms associated 
with her mood, psychotic, and anxiety disorders, and that her 
social adaptability and interactions with others, along with 
her ability to maintain employment and perform job duties in 
a reliable, flexible and efficient manner, appeared to be 
moderately impaired.  The examiner estimated the veteran's 
level of disability to be in the definite range.  She was 
considered capable of handling her own funds.  

A December 1996 rating decision granted service connection 
for mood disorder, on the basis that it had been caused by 
the veteran's service-connected renal disease due to systemic 
lupus erythematosus, status post kidney transplant.  A 30 
percent rating was assigned from September 1996.  

Under the general rating formula for mental disorders, a 100 
evaluation is assigned when mood disorder results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.  38 C.F.R. § 4.130, Diagnostic 
Code 9435.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2.  

In evaluating the veteran's service-connected mood disorder, 
the Board finds that her current symptomatology more nearly 
approximates the criteria for a 30 percent rating.  While the 
medical evidence indicates that she experiences the flattened 
affect, impaired judgment, and some of the reduced 
reliability and productivity necessary for a 50 percent 
rating, the body of the evidence does not demonstrate 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired abstract 
thinking, disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  The degree of impairment attributable to the 
veteran's social adaptability and interactions with others, 
and to her ability to maintain employment and perform job 
duties in a reliable, flexible and efficient manner, has been 
described as mild or moderate on the last four VA psychiatric 
examinations.  She has a good relationship with her spouse 
and keeps in contact with several friends.  Thus, the Board 
finds that a rating greater than 30 percent rating is not 
warranted for the veteran's mood disorder.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the appellant is 
frequently hospitalized for his mood disorder and there is no 
indication that it has a marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action. VAOPGCPREC 6-96 
(1996).  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the veteran 
has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased rating 
for her mood disorder.  Accordingly, her appeal in this 
regard is denied.  

V.  Abdominal Cramps

The veteran argues that she is entitled to service connection 
for abdominal cramps.  She has indicated that she experiences 
such cramps before and after her menstrual period.  

The evidence presented in this case fails to demonstrate that 
the veteran's abdominal cramps are a disability that is due 
to a disease or injury incurred in or aggravated by military 
service.  See 38 U.S.C.A. §§ 1110, 1131.  The Board notes 
that abdominal cramps are a symptom rather than a disorder or 
disease.  There has been no competent medical evidence 
presented that relates the veteran's abdominal cramps to a 
disability caused by a disease or injury incurred in or 
aggravated by military service.  Because the veteran's 
abdominal cramps are not a disorder or a disease, but rather 
are a symptom, the Board is unable to identify a basis to 
grant service connection for them.  

While the veteran has offered her arguments and contentions 
to the effect that she believes her abdominal cramps are 
related to military service, or to a service-connected 
disability, she has not shown, nor claimed, that she is a 
medical expert, capable of rendering medical opinions.  
Therefore, her opinion is insufficient to demonstrate that 
her abdominal cramps are a disability due to a disorder or 
disease for which service connection may be granted.  See 
Espiritu, 2 Vet. App. 492.  

VI.  Difficulty in Concentrating and Inability to Grasp 
Repetitive Material

The veteran argues that she is entitled to service connection 
for her difficulty in concentrating and inability to grasp 
repetitive material.  

The evidence presented in this case does not establish that 
the veteran's concentration difficulties and inability to 
grasp repetitive material are disabilities that are due to a 
disease or injury incurred in or aggravated by military 
service.  See 38 U.S.C.A. §§ 1110, 1131.  The Board notes 
that these are symptoms rather than disorders or diseases.  
Because the veteran's difficulty in concentrating and 
inability to grasp repetitive material are not disorders or a 
diseases, but rather are symptoms, the Board is unable to 
identify a basis to grant service connection for them.  
Accordingly, this aspect of the appeal is denied.  


ORDER

Service connection is granted for hypertension, hepatitis C, 
and anxiety disorder.  

An increased rating for mood disorder is denied.  

Service connection is denied for abdominal cramps, difficulty 
in concentrating, and the inability to grasp repetitive 
material.  


REMAND

The veteran contends that her service-connected renal disease 
due to systemic lupus erythematosus, status post kidney 
transplant, is more severely disabling than currently 
evaluated, and, therefore, warrants a higher rating.  Because 
the veteran's renal disease involves residuals of a kidney 
transplant, the disability may be rated under Diagnostic Code 
7531, which assigns a 100 percent rating for at least one 
year following the transplant surgery and, thereafter, rates 
the disability on residuals of renal dysfunction, with a 
minimum rating of 30 percent assigned.  The criteria for 
rating renal dysfunction include consideration of the degree 
of disability attributable to hypertension.  The Board's 
decision above granted service connection for hypertension; 
however, the RO has not yet had the opportunity to assign a 
rating to the hypertension, and it would be premature of the 
Board to make a determination as to the degree of disability 
related to the veteran's hypertension.  

The veteran also claims that her service-connected 
disabilities preclude her from obtaining and maintaining any 
form of substantial gainful employment.  Because secondary 
service connection has been granted for hypertension, 
hepatitis C, and anxiety disorder, the Board finds that the 
claim for a total disability evaluation based on individual 
unemployability due to service-connected disabilities should 
be remanded to the RO to ensure that due process requirements 
are met.  

Accordingly, the veteran's claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities is remanded to the RO for the 
following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, 
the veteran should be notified of what 
evidence VA will develop, and what evidence 
she must furnish.  

2.  After assigning disability ratings for 
the veteran's hypertension, hepatitis C, and 
anxiety disorder, re-adjudicate the increased 
rating and total rating claims.  If either of 
those benefits remains denied, the veteran 
and her representative should be furnished a 
Supplemental Statement of the Case and 
afforded the appropriate period of time to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration.  

The veteran need take no action until notified, and he has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



